Opinion issued July 2, 2013




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                              NO. 01-13-00025-CR
                         ———————————
                   JAQUAN ANARD DAVIS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 176th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1362723


                        MEMORANDUM OPINION

     Appellant, Jaquan Anard Davis, has filed a “Motion to Withdraw Notice of

Appeal,” in which he requests that “his Notice of Appeal herein be deemed

withdrawn by this Court and the appeal herein dismissed.” The Court construes
this filing as a motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). We have

not issued a decision in the appeal, and the motion complies with rule 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2